DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
2.  The disclosure is objected to because of the following informalities: 
	In the abstract, please make the following two suggested amendments to ameliorate the associated respective indicated informalities:
A computer-implemented method includes creating a premiums escrow, with a zero balance, for a group of policyholders and managed using a distributed ledger and self-executing agreement. At a term beginning, the self-executing agreement receives premium payments using cryptocurrency from each policyholder and allocates the premium payments to the premiums escrow. During the term the self-executing agreement receives a notification of an incident claim associated with a claimant policyholder[[s]].   … 

Appropriate correction or clarification is requested. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities, to use antecedent terms, and to improve claim clarity: 
Claim 1 
A computer-implemented method, the method comprising: 
creating a first premiums escrow having[[with]] a zero balance, the first premiums escrow associated with a first group that comprises a first plurality of 
… 
distributing to each of the first plurality of policyholders a first rebate payment from the first premiums escrow so that the first premiums escrow returns to the[[a]] zero balance, the first rebate payment being equal to or lower than the first premium payment; and 
… . 

Claim 17
The system of Claim 13, wherein the operations further comprise: 
creating an overpayment escrow having[[with]] a zero balance; and 
… .

Appropriate correction or clarification of the claims is requested. 


Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 

	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-12) and a machine (claims 13-20), where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, independent claim 1 recite the abstract idea of: 
creating a first premiums escrow with a zero balance, the first premiums escrow associated with a first group that comprises a first plurality of policyholders, the first premiums escrow being managed using a … self-executing agreement (i.e., a smart contract); 
at a beginning of a first term, by the self-executing agreement: 

allocating each of the first premium payments to the first premiums escrow; 
during the first term, receiving, by the self-executing agreement, a notification of a first incident claim associated with a first claimant of the first plurality of policyholders; 
at an end of the first term, by the self-executing agreement: 
receiving payment instructions from the first plurality of policyholders; 
paying the first claimant a first incident claim payment using cryptocurrency from the first premiums escrow, the first incident claim payment being larger than the first premium payment and being determined according to the payment instructions from the first plurality of policyholders; and 
distributing to each of the first plurality of policyholders a first rebate payment from the first premiums escrow so that the first premiums escrow returns to a zero balance, the first rebate payment being equal to or lower than the first premium payment. 
Independent claim 13 substantially recites the subject matter of the abstract idea of claim 1. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., insurance -- creating a premiums escrow account for a group of policyholders having a certain balance and that is managed by an 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 2 and 16 simply further refine the abstract idea by requiring that a particular payment instruction include a defection request from a policyholder, and add steps to further refine the abstract idea, such that after receiving the defection request and before distributing to each of the first plurality of policyholders the first rebate payment, making a first refund payment to the second policyholder from the first premiums escrow, the 
Claim 3 simply further refines the abstract idea such that the second policyholder and the first policyholder are a same policyholder, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 4 simply further refines the abstract idea by adding steps of: creating a first subgroup comprising a second plurality of policyholders, the second plurality of policyholders being policyholders of the first group; creating a first overpayment escrow with a zero balance; and at the beginning of the first term: receiving a first overpayment using cryptocurrency from each of the second plurality of policyholders; and depositing each of the first overpayments into the first overpayment escrow, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 5 and 18 further refine the abstract idea such that before distributing to each of the first plurality of policyholders of the first group the first rebate payment, the added step of receiving a defection request from a third policyholders of the second plurality of policyholders is performed, and that after receiving the defection 
Claims 6 and 9 simply add various steps that further refine the abstract idea, namely, to receive no defection requests from the second plurality of policyholders; and to return to each policyholder of the second plurality of policyholders the first overpayment, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 7 simply further refines the abstract idea such that the first subgroup includes between 4 and 7 policyholders, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 8 simply further refines the abstract idea such that the first group includes a plurality of subgroups, the plurality of subgroups including the first subgroup, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or 
Claim 9 simply further refines the abstract idea such that the first group includes at least 50 policyholders, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 10 simply further refines the abstract idea such that the first term is thirty-six days, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 11 and 20 simply further refine the abstract idea such that the first incident claim includes a sexual harassment claim or a policy brutality claim or a worker's compensation claim, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claim 12 simply adds various steps that further refine the abstract idea, e.g., creating a second group comprising a second plurality of policyholders; creating a second premiums escrow with a zero balance; and at a beginning of a second term: receiving a second premium payment using cryptocurrency from each of the second plurality of policyholders; and depositing each of the received second premium payments into the 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Additionally, the claims recite insignificant extra-solution activity/features beyond the recited abstract idea. (e.g., storing, … , a record of the incident claim in a tamperproof, publicly-available, non-repudiable distributed ledger) (See e.g., MPEP §2106.05(g)) 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a tamperproof, publicly-available, non-repudiable “distributed ledger,” a “database” operating in a “distributed ledger system,” one or more “processors,” and a “non-transitory computer-readable medium” storing processor executable instructions 
Additionally, as determined above in step 2, Prong 2, the claims recite insignificant extra-solution activity/features beyond the recited abstract idea. (e.g., storing, … , a record of the incident claim in a tamperproof, publicly-available, non-repudiable distributed ledger (i.e., a distributed database on a node and/or a blockchain network), and do not impose meaningful limits on the process because they merely describe the storing of data … using one or more computing device, computing device interface, database, or distributed database (ledger), recited at a high level of generality) (See e.g., MPEP §2106.05(g)).  Accordingly, the addition of insignificant extra-solution activity as an additional element does not amount to an inventive concept 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Prior Art Not Relied Upon
6.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Davis et al. (US Patent Publication 2016/0335533 A1) discloses a system and various methods for providing an autonomous entity for performing various tasks using smart contracts to implement the tasks, including receiving premiums for insurance and 
Wright et al. (US Patent Publication 2020/0005254 A1) discloses a blockchain implemented system and various methods of using same, including controlling deposits of cryptocurrency to a common address (pooling) and payments to a distributed ledger, including allowing for refunds after a specified time has transpired; 
Michael Abramowicz, Cryptoinsurance discloses a concept called “cryptoinsurance” that uses cryptocurrencies for peer-to-peer insurance implemented by Ethereum contracts on the Ethereum blockchain and trusted third parties/intermediaries for determining whether to pay out an insurance claim, and use of the smart contracts to control the insurance payments; 
Affidavit Under 37 CFR 1.130, filed Feb. 13, 2019, including Exhibit A - Peer To Peer Insurance On An Ethereum Blockchain, Joshua Davis (from US Patent Application 15/052,681 Docket History) discloses various concepts regarding how the Ethereum blockchain, implementing smart contracts, could run a decentralized autonomous organization (DAO) that could facilitate premium payments and claims payments based on the smart contracts, where no actual insurance company would exist, since the blockchain DAO could implement various functions of an insurance company without human insurance company management being necessary to implement the insurance functions, where insurance pools would be created consisting of insurance premium funds that would be used to make insurance claims payments and could use cryptocurrency as a financial resource; and 
Reuben Jackson, Are Smart Contracts Changing How We Do Business?, 4: Insurance Databases (Oct. 17, 2017) discloses in general the use of a smart contract to facilitate an insurance contract, where an escrow account is used to receive insurance premiums and a payout to a policyholder is a qualifying insurance event occurs prior to the insurance contract lapsing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696